Citation Nr: 0514070	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-05 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for bilateral pes planus.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of lumbar strain.

3.  Entitlement to an initial compensable disability 
evaluation for thoracic spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The veteran served on active duty from June 1997 to June 
2001.  This appeal originally came before the Board of 
Veterans' Appeals (Board) from a July 2001 rating decision of 
the Department of Veterans Affairs (VA), Winston-Salem, North 
Carolina regional office (RO).  The veteran disagreed with 
the initial noncompensable disability evaluations assigned 
for his service connected bilateral pes planus, lumbar 
strain, and thoracic spondylosis.  

The veteran subsequently moved to Florida and the current 
agency of original jurisdiction is the St. Petersburg, 
Florida RO.

In March 2004, the Board remanded the case for additional 
development.  Subsequently, a February 2005 rating action 
increased the initial disability evaluation of the veteran's 
lumbar strain to 10 percent disabling.  The other two issues 
on appeal were again denied.  The veteran continues to 
disagree with the initial evaluations of the three 
disabilities on appeal.

The veteran's representative, in the informal hearing 
presentation dated in April 2005, contends that the veteran 
is entitled to service connection for radiculopathy of the 
left leg as secondary to his service connected lumbar strain.  
That issue has not been adjudicated by the RO and is not 
before the Board at this time.  The Board may not 
unilaterally take jurisdiction of any additional claim.  
Thus, the RO is instructed to take appropriate action to 
adjudicate this claim.  As these claims are not inextricably 
intertwined, the Board will proceed with the adjudication 
regarding the proper evaluation for the service connected 
lumbar and thoracic spine disorders.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The service-connected bilateral pes planus is manifested 
by complaints of pain on prolonged walking or standing and a 
need for molded arch supports; clinical findings show a mild 
condition without weight-bearing line medial or over the 
great toes, bowing of the Achilles tendons, or pain on 
manipulation of the feet.  

3.  The veteran's lumbar strain is manifested by limitation 
of motion and pain on motion, productive of no more than 
characteristic pain on motion, forward flexion greater than 
60 degrees but not greater than 85 degrees, or muscle spasm 
not resulting in abnormal gait or abnormal spinal contour.

4.  The veteran's service connected thoracic spondylosis was 
manifested, prior to September 26, 2003, by no more than 
slight limitation of dorsal spine motion; there is currently 
no objective evidence of thoracic spondylosis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-
connected bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.7, 4.71a 
including Diagnostic Code 5276 (2004).

2.  The criteria for a rating greater than 10 percent for 
lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003);  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2004).  

3.  The criteria for a compensable rating for thoracic 
spondylosis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003);  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2004).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2003 and August 2004.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOCs), the veteran was provided with specific information 
as to why his claims for increased initial evaluations were 
denied, and of the evidence that was lacking.  

Finally, with respect to element (4), the Board notes that 
the RO's August 2004 letter contained a specific request that 
the veteran send any evidence to VA in his possession that 
pertains to the claims.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While notice was not 
provided prior to the initial adjudication in July 2001 that 
granted service connection for the claimed disabilities, 
notice was provided in April 2003, prior to the 
readjudication of the claims for increased initial 
evaluations in May 2003.  The claimant has the right to VCAA 
content complying notice and proper subsequent VA process, 
and that has been done, as discussed above.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notices provided to the veteran in 2003 and 2004 
were not given prior to the first adjudication of the claim, 
the content of the notices fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notices were provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in February 2005.  

The RO has obtained VA treatment records of the veteran, and 
he underwent a VA examination in September 2004.  The veteran 
has not identified any outstanding records.

Accordingly, with respect to the veteran's claims on appeal, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  Musculoskeletal disorders are rated with 
consideration of the resulting functional impairment.  38 
C.F.R. §§ 4.40, 4.59 (2004).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  At the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Bilateral Pes Planus

The service medical records indicate that the veteran was 
treated for bilateral pes planus during service in 1999.  A 
July 2001 rating decision granted service connection for 
bilateral pes planus, and assigned a noncompensable 
evaluation from June 10, 2001.  The veteran expressed 
disagreement with the initial evaluation.  

The veteran's service-connected bilateral pes planus is 
currently rated as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  Under this code, the current 
noncompensable rating is warranted for mild acquired flat 
foot with symptoms relieved by built-up shoe or arch support.  
A 10 percent rating is warranted for unilateral or bilateral 
moderate acquired pes planus with weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet.  A 30 percent 
rating is warranted for severe bilateral acquired flatfoot 
(pes planus) with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 50 percent rating (the maximum rating 
available) is warranted for  pronounced bilateral acquired 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  

The veteran contends that his disability warrants a higher 
rating.  After a careful review of the evidence, the Board 
finds that the veteran has not met the criteria for a 
compensable rating for his bilateral pes planus, as further 
discussed below.

Examination conducted in April 2001, prior to the veteran's 
discharge from service, noted his complaints of bilateral 
foot pain, with no relief from inserts.  Examination showed 
bilateral flat feet.  There were no callosities, no skin 
breakdown, and no unusual shoe wear pattern.  The veteran did 
not use any assistive devices such as braces, inserts, 
crutches, or canes.  He demonstrated good weight-bearing 
alignment of the Achilles tendon, and no significant valgus 
was noted.  There were no skin or vascular changes present, 
and no edema or instability.  The veteran's gait was normal, 
with no significant limitation in function of standing and 
walking.  X-rays of bilateral feet were within normal limits.   

A VA examination was conducted in September 2004.  The 
veteran complained of pain in the feet with running or 
standing for long periods.  He also reported weakness and 
fatigability of the feet if he stands for a long period.  The 
veteran worked as a deputy sheriff, and he stated that if he 
stood too long he felt pain and fatigue in his feet, but that 
this had not stopped him from working.  Examination showed 
the veteran walked without assistance or devices.  There was 
mild to moderate flat feet with standing or with weight-
bearing.  There was no edema, instability, or tenderness, and 
no functional limitation on standing or walking.  There was 
no abnormality with weight-bearing other than the notation of 
the flat feet.  The Achilles tendons were aligned, with no 
pain on manipulation.  There was a mild amount of callous 
formation on both heels.  X-rays of the feet were within 
normal limits.  

After a careful review of the record, the Board finds that 
the veteran's bilateral pes planus more nearly approximates 
the criteria for a noncompensable rating under Code 5276.  
While the examiner in September 2004 described the veteran's 
pes planus as "mild to moderate," none of the objective 
requirements for a moderate condition under Code 5276 were 
present; there was no objective evidence of weight- bearing 
line over the medial to great toes, bowing of the Achilles 
tendons or pain on manipulation of the feet.  Additionally, 
while some mild callouses were noted, they were not shown to 
be characteristic and none of the other criteria for a severe 
condition have been objectively identified; there is no 
evidence of marked deformity, pain on manipulation and use 
accentuated, or swelling on use.  The record shows that the 
veteran has other medical problems involving his feet, to 
include plantar fasciitis, which also contribute to his 
symptoms of pain.  In short, the exhibited symptoms do not 
more nearly approximate moderate pes planus disability.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a compensable rating for 
bilateral pes planus at any time since June 10, 2001.  See 
Fenderson, supra.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. §  
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Back Disabilities

On his service separation examination, the veteran reported 
back soreness, and X-rays showed thoracic spondylosis.  
Service connection for lumbar strain and for thoracic 
spondylosis was granted in July 2001, and noncompensable 
evaluations were assigned for both from June 10, 2001.  The 
veteran disagreed with these initial evaluations.  In a 
February 2005 rating decision, a 10 percent evaluation was 
assigned for lumbar strain from June 10, 2001.  The veteran 
continues to disagree with the initial evaluations for his 
service connected back disabilities.



Lumbar Strain

On the April 2001 examination, the veteran reported soreness 
in his back for the past six months.  He also described 
weakness, fatigue, lack of endurance, and stiffness.  Flare-
ups were caused by any type of heavy lifting, dropping, or 
exertion, and were relieved with rest.  Motrin did not 
relieve his symptoms.  On examination, reflexes of the knee 
and ankles were brisk, and motor and sensory examination of 
the lower extremities was normal.  Examination of the 
thoracolumbar spine was without painful motion, muscle spasm, 
or weakness.  Range of motion was within normal limits and 
without pain.  There was some tenderness to palpation of the 
spine at the T-12 level.  Straight leg raising test was 
negative for both legs.  There was no sign of ankylosis of 
the thoracic vertebrae.  X-rays of the lumbar spine were 
within normal limits, and X-rays of the thoracic spine showed 
mild thoracic spondylosis.  The diagnoses were lumbar strain 
with residuals, and thoracic spondylosis.

A VA examination was conducted in September 2004.  The 
veteran reported mid-and low-back pain when he lifted objects 
above 20 pounds or when he bent over to pick something up.  
The veteran estimated his range of motion decrease with such 
flare-ups at 25 percent.  The examiner stated that there were 
no incapacitating episodes in the last 12 months.  The 
veteran complained of pain radiating down his left leg to his 
left foot approximately once or twice per month.  Inspection 
of the lumbar and thoracic spine showed no deformity or 
spasm.  There was tenderness to deep palpation of the lumbar 
spine area.  Range of motion of lumbar spine was:  forward 
flexion to 85 degrees, with pain reported when attempting to 
exceed 85 degrees; extension to 20 degrees, with complaints 
of pain beyond that; lateral flexion to 35 degrees 
bilaterally, with pain; and rotation to 30 degrees 
bilaterally, with no pain.  The examiner stated that there 
was no additional range of motion loss due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  
Muscle tone and power and deep tendon reflexes in the lower 
extremities were within normal limits.  Gait was 
unremarkable.  X-rays of the thoracic and lumbar spine were 
both described as negative.  The assessment was:  thoracic 
and lumbar strain; the veteran also is likely as he is not to 
have radiation or radiculopathy down his left leg secondary 
to his lumbar spine condition; and history of thoracic 
spondylosis.

Since the initial grant of service connection amendments were 
made to the criteria used to rate disabilities of the spine.  
The veteran's lumbar strain has been rated under the old 
version of Diagnostic Code 5295, and, currently, Diagnostic 
Code 5237, both of which contemplate lumbosacral strain. 

The VA General Counsel, citing United States Supreme Court 
and United States Court of Appeals for the Federal Circuit  
precedent, held when a new regulation is issued while a claim 
is pending before VA, VA must first determine whether the  
regulation identifies the types of claims to which it 
applies.  If the regulation is silent, VA must determine 
whether applying the new provision to claims that were  
pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
2003 (November 19, 2003).

It appears to the Board that in cases such as this, the 
General Counsel's opinion dictates that the "old" criteria 
for evaluating spine disabilities apply prior to the change 
in regulation, or September 26, 2003, and that the new 
criteria apply thereafter.  In any event, regardless of this  
interpretation, the Board notes that the retroactive reach of 
the new regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461,  
467 (1997).

Under Diagnostic Code 5295, in effect prior to September 26, 
2003, a 10 percent rating is assigned for lumbosacral strain 
with characteristic pain on  motion.  A 20 percent rating is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of  lateral spine motion, unilateral, 
in standing position.  A  maximum rating of 40 percent is 
available for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the General Rating Formula for Diseases and Injuries of  
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not  
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the  
cervical spine greater than 170 degrees but not greater than  
335 degrees; or, muscle spasm, guarding, or localized  
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater  
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis  
warrants a 20 percent disability rating.  Forward flexion of  
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2004)).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and  
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated  
structures, or to deformity, adhesions, defective  
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess  
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on  
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Here, the preponderance of the evidence does not support the 
assignment of a rating greater than 10 percent under either 
the old or the revised criteria.  The evidence does show pain 
on range of motion testing and some slight limited flexion.  
Therefore, the current disability picture clearly meets the 
required characteristic pain on motion used to assign a 10 
percent rating under the old version of Diagnostic Code 5295.  
The examinations were negative for findings such as muscle 
spasm on extreme forward bending and loss of lateral spine 
motion.  As noted by the examiner in September 2004, lateral 
spine motion was to 35 degrees, and any limitation resulting 
from pain would only be slight and would fall within the 
characteristic pain on motion required for a 10 percent  
rating.  Overall, the disability picture presented does not 
approximate the criteria for a higher rating under Diagnostic 
Code 5295 and there is not a question as to which rating 
should apply.  38 C.F.R. § 4.7.  

In applying Diagnostic Code 5237, the requirements for a 
rating greater than 10 percent have not been met.  For 
instance, both examinations of record show lumbar spine 
flexion of at least 85 degrees, which just supports the 
required forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees for a 10 
percent rating.  On the most recent examination of September 
2004, there was pain noted beyond 85 degrees.  However, since 
the pain results in limited motion at 85 degrees, the 
limitation remains between the 60 and 85 degrees required to 
assign a rating of 10  percent, and not the 30 to 60 degrees 
limitation required to assign a rating of 20 percent.  
Tenderness on deep palpation was noted on the September 2004 
examination, but no muscle spasm was noted on either 
examination.  Therefore, the findings of record indicate that 
there is no muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as  
scoliosis, reversed lordosis, or abnormal kyphosis, required 
for a 20 percent rating.  Overall, there is not a question as 
to which rating should apply when considering Diagnostic Code 
5237.  38 C.F.R. § 4.7.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of  
the available Diagnostic Codes and the medical evidence of  
record, the Board finds that Diagnostic Codes other than old 
version of 5295 and the current version of 5237, do not 
provide a basis to assign an evaluation higher than the 10 
percent rating currently in effect.

The evidence does not show and the veteran has not alleged 
that his lumbosacral strain is comparable to fracture of the 
vertebra as contemplated by Diagnostic Code 5285, in effect 
prior to September 26, 2003.  Therefore, Diagnostic Code 5285 
is not for application.

A higher rating is available under the old criteria for 
ankylosis of the spine as contemplated by Diagnostic Code  
5286, or ankylosis of the lumbar spine as contemplated by  
Diagnostic Code 5289, in effect prior to September 26, 2003.  
As noted above, ankylosis has not been shown and any 
limitation demonstrated has not been described as comparable 
to ankylosis.  Therefore, Diagnostic Codes 5286 and 5289 are  
not for application.

Under Diagnostic Code 5292, in effect prior to September 26,  
2003, moderate limitation of the lumbar spine is rated 20 
percent disabling.  As discussed above, only slight  
limitation has been shown, even when factoring in pain.  
Therefore, the application of Diagnostic Code 5292 would not 
result in the assignment greater than the 10 percent rating 
currently in effect.  

Prior to September 26, 2003, Diagnostic Code 5293 was used to 
rate intervertebral disc syndrome.  Currently, intervertebral 
disc syndrome is rated under Diagnostic Code 5243.  A review 
of the file shows there are no objective neurological 
findings associated with the veteran's low back disability.  
Further, the veteran has  consistently been diagnosed with 
thoracic and lumbar strain, and intervertebral disc syndrome 
has not been diagnosed.  Therefore, the old and new criteria 
used to assign ratings for intervertebral disc syndrome are 
not for application in this case.  (In this regard, the Board 
notes that the September 2004 examiner noted the likelihood 
that the veteran has radiation or radiculopathy down his left 
leg secondary to his lumbar spine condition.  However, in the 
absence of an actual diagnosis of intervertebral disc 
syndrome or objective neurologic findings, the Board is 
referring the veteran's claim for secondary service 
connection for such symptoms to the RO for initial 
adjudication.  See the Introduction section of this document 
above.)

As discussed above, neither the old nor revised criteria for 
a rating in excess of 10 percent for lumbar strain have been 
met at any time since June 10, 2001.  See Fenderson, supra.  
In reaching this decision, the Board considered  the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim  for a higher rating, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38  
C.F.R. § 3.321(b)(1) (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to  
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

In this case, the veteran has been noted to work as a deputy 
sheriff, and there is no showing that his service connected 
back disability significantly interferes with his occupation.  
Therefore, the 10 percent rating assigned for the lumbar 
spine disability contemplates a level of interference with 
employment associated with the degree of disability 
demonstrated.  Hence, the Board finds that marked 
interference with employment (i.e., beyond that contemplated 
in the assigned rating) is not shown.  Additionally, the 
record consists of treatment reports and VA examination 
reports that include findings regarding the symptoms and 
manifestations of the veteran's lumbar spine disability.  
These records do not indicate or contain references to 
frequent hospitalization for treatment of his lumbar spine 
disability.  Moreover, the lumbar spine disability is not 
otherwise shown to render impractical the application of the  
regular schedular standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996);  Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Thoracic Spondylosis

The Board notes that the veteran's service connected thoracic 
spondylosis was rated as noncompensable under the old 
criteria pertaining to limitation of dorsal spine motion.  
Under the former Diagnostic Code 5291, in effect prior to 
September 25, 2003, a zero percent evaluation was appropriate 
where a slight limitation of dorsal spine motion was shown.  
A moderate or severe limitation merited a 10 percent 
evaluation.  The April 2001 examination findings did not 
demonstrate any limitation of dorsal spine motion, thus there 
is no basis for a compensable evaluation under those 
criteria.

The September 2004 VA examination found thoracic spondylosis 
by history only, and the current thoracic spine X-rays did 
not show the presence of that pathology.  Under the current 
General Rating Formula for Diseases and Injuries of the 
Spine, discussed above, the veteran's thoracic spine 
disability is evaluated along with his lumbar strain.  
Accordingly, the Board concludes that there is no basis for a 
separate compensable evaluation for the service connected 
thoracic spondylosis under the current criteria.  68 Fed. 
Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242 (2004)).


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


